


110 HR 3684 IH: Reciprocal Market Access Act of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3684
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. McIntyre (for
			 himself, Mr. Hayes,
			 Ms. Slaughter, and
			 Mr. Kuhl of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To enhance reciprocal market access for United States
		  domestic producers in the negotiating process of bilateral, regional, and
		  multilateral trade agreements.
	
	
		1.Short titleThis Act may be cited as the
			 Reciprocal Market Access Act of
			 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)A
			 principal negotiating objective of the United States regarding trade barriers
			 and other trade distortions must be to expand competitive market opportunities
			 for United States exports and to obtain fairer and more open conditions of
			 trade by reducing or eliminating tariff and nontariff barriers and policies and
			 practices of foreign governments directly related to trade that hinders market
			 opportunities for United States exports or otherwise distorts United States
			 trade.
				(2)One of the
			 fundamental tenets of the World Trade Organization (WTO) is reciprocal market
			 access and, in fact, this principle is underscored in the Marrakesh Agreement
			 Establishing the World Trade Organization which called for entering into
			 reciprocal and mutually advantageous arrangements directed to the substantial
			 reduction of tariffs and other barriers to trade and to the elimination of
			 discriminatory treatment in international trade relations.
				(3)If negotiations between the United States
			 and a foreign country do not provide meaningful market access for products of
			 United States domestic producers who have sought market access assistance from
			 the United States Government, then the United States must not reduce or
			 eliminate tariffs for products of the foreign country, having the same physical
			 characteristics and uses pursuant to any trade agreement entered into between
			 the United States and the foreign country.
				(4)With each subsequent round of bilateral,
			 regional, and multilateral trade negotiations, tariffs have been significantly
			 reduced or eliminated for many manufactured goods, leaving nontariff barriers
			 as the most pervasive, significant, and challenging barriers to United States
			 exports and market opportunities.
				(5)The United States
			 market is widely recognized as one of the most open markets in the world:
			 average United States tariff rates are very low and the United States has
			 limited, if any, nontariff barriers.
				(6)Consequently, the
			 leverage the United States has to obtain removal of nontariff barriers of
			 foreign countries is often tariffs on imports from foreign countries into the
			 United States.
				(7)Under the current
			 negotiating process, negotiations to reduce or eliminate tariff barriers and
			 nontariff barriers are separate and self-contained, meaning that tradeoffs are
			 tariff-for-tariff and nontariff-for-nontariff. As a result, a tariff can be
			 reduced or eliminated without securing elimination of the real barrier or
			 barriers that deny United States industry access to a foreign market.
				(8)The United States should not engage in
			 trade negotiations in such a compartmentalized manner thereby effectively and
			 unilaterally disarming itself by leveraging its limited tariff barriers without
			 securing elimination of nontariff barriers of foreign countries and ensuring
			 that new barriers are not created or discovered.
				(9)The United States should seek to ensure
			 market access results are obtained before reducing or eliminating domestic
			 tariffs. Specifically, the United States Trade Representative should seek to
			 ensure market access for products of United States domestic producers who have
			 sought market access assistance from the United States Government and have
			 provided a reasonable indication of the denial of meaningful market
			 access.
				(b)PurposeThe purpose of this Act is to ensure that
			 United States trade negotiations achieve real and meaningful results for United
			 States industry by ensuring that trade agreements result in meaningful market
			 access for the exports of United States domestic producers and not just the
			 elimination of tariffs on imports into the United States.
			3.Limitation on
			 authority to reduce or eliminate rates of duty pursuant to certain trade
			 agreements
			(a)LimitationNotwithstanding
			 any other provision of the law, the President may not agree to a modification
			 of any existing duty that would reduce or eliminate the bound or applied rate
			 of such duty on any product in order to carry out any trade agreement entered
			 into between the United States and a foreign country on or after the date of
			 the enactment of this Act until the President transmits to Congress a
			 certification described in subsection (b).
			(b)CertificationA
			 certification referred to in subsection (a) is a certification of the President
			 that—
				(1)the United States
			 has obtained the reduction or elimination of tariff and nontariff barriers and
			 policies and practices of the government of the foreign country described in
			 subsection (a) with respect to United States exports of any product identified
			 by United States domestic producers that has the same physical characteristics
			 and uses as the product for which a modification of any existing duty is sought
			 by the President to carry out the trade agreement described in subsection (a);
			 and
				(2)a
			 violation of any provision of the trade agreement described in subsection (a)
			 relating to the matters described in paragraph (1) is immediately enforceable
			 in accordance with the provisions of section 4.
				4.Enforcement
			 provisions
			(a)Withdrawal of
			 tariff concessionsIf the United States Trade Representative
			 determines pursuant to subsection (c) that any tariff or nontariff barrier or
			 policy or practice of the government of a foreign country described in section
			 3(a) has not been reduced or eliminated, or that a tariff or nontariff barrier
			 or policy or practice of such government has been imposed or discovered, with
			 respect to United States exports of any product identified by United States
			 domestic producers that has the same physical characteristics and uses as the
			 product for which a modification of any existing duty has been sought by the
			 President to carry out the trade agreement described in section 3(a), then,
			 notwithstanding any other provision of law, the modification of the existing
			 duty shall be withdrawn until such time as the United States Trade
			 Representative submits to Congress a certification that the United States has
			 obtained the reduction or elimination of the tariff or nontariff barrier or
			 policy or practice of such government.
			(b)Investigation
				(1)In
			 generalAn investigation shall be initiated by the United States
			 Trade Representative whenever an interested party files a petition with the
			 United States Trade Representative which alleges the elements necessary for the
			 withdrawal of the modification of an existing duty under subsection (a), and
			 which is accompanied by information reasonably available to the petitioner
			 supporting such allegations.
				(2)Interested party
			 definedFor purposes of paragraph (1), the term interested
			 party means—
					(A)a manufacturer, producer, or wholesaler in
			 the United States of a domestic product with the same physical characteristics
			 and uses as the product for which a modification of any existing duty has been
			 sought;
					(B)a certified union or recognized union or
			 group of workers engaged in the manufacture, production, or wholesale in the
			 United States of a domestic product that has the same physical characteristics
			 and uses as the product for which a modification of any existing duty has been
			 sought;
					(C)a trade or business association a majority
			 of whose members manufacture, produce, or wholesale in the United States a
			 domestic product that has the same physical characteristics and uses as the
			 product for which a modification of any existing duty has been sought;
			 and
					(D)a member of the
			 Committee on Ways and Means of the House of Representatives or a member of the
			 Committee on Finance of the Senate.
					(c)Determination by
			 USTRNot later than 45 days after the date on which a petition is
			 filed under subsection (b), the United States Trade Representative
			 shall—
				(1)determine whether
			 the petition alleges the elements necessary for the withdrawal of the
			 modification of an existing duty under subsection (a); and
				(2)notify the
			 petitioner of the determination under paragraph (1) and the reasons for the
			 determination.
				
